DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-19 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest individually the at least one limiting block being disposed in the at least one sliding rail; and a circuit board facing to the third surface of the supporting block, the circuit board having a fifth surface, and a sixth surface opposite to the fifth surface, the fifth surface of the circuit board being equipped with a first switch, the sixth surface of the circuit board being equipped with a second switch, the first switch being disposed corresponding to the at least one extending foot, when the operation portion is located at the first position, the at least one extending foot being without driving the first switch, and the first switch being located at an initial position, when the operation portion is located at the second position, the at least one extending foot driving the first switch, and the extending arm being corresponding to the second switch as set forth in independent claims 1 and 19 and the circuit board being equipped with a first switch and a second switch, when the operation portion is located at the first position, the at least one extending foot being disposed to one side of the first switch, when the pressing button slides by the sliding assembly to make the operation portion move to the second position, the at least one extending foot pushing against the first switch, the second switch being disposed between the circuit board and the extending arm of the pressing button as set forth in claim 17.
	Dependent claims 2-16 and 18 being further limiting to the independent claims 1 and 17 respectively are also allowed. 
	The closet prior art, Wang et al., US Patent Application Publication No 2015/0286296 teaches adjusting the input control portion to be set at a new orientation, the first end of the adjustable arm maintains the input control portion at the new orientation as the user interacts with the adjustable pointing device. In addition, a second end of the adjustable arm, proximal to the base, also allows for and independently maintains changes in a distance between the input control portion and the base itself. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.